Exhibit 10.10

 

Employment Agreement

 

This Employment Agreement (the “Agreement”), dated as of April 15, 2014 (the
“Effective Date”), is made by and between Moelis & Company, a Delaware
corporation (together with any successor thereto, “Moelis & Company”), Moelis
and Company Group LP (together with any successor thereto, “Group LP”) (Moelis &
Company and Group LP together, the “Company”) and Kenneth Moelis (the
“Executive”).  This Agreement supersedes the previous Employment Agreement with
Moelis & Company Holdings LLC dated as of July 2, 2007.

 

1.              Employment.

 

(a)         General.  On the Effective Date, the Company will employ the
Executive, and the Executive accepts employment with the Company on the
Effective Date and on the terms and conditions herein provided. The Executive
will have his primary office in Los Angeles, California.

 

(b)         At-Will Employment.  The Executive’s employment with the Company
will be “at-will” employment and either party may terminate it at any time with
or without cause; provided the Executive hereby agrees that he will not
terminate his employment (other than for Good Reason (as defined in Section 3))
prior to the third anniversary of the Effective Date.  The Company may terminate
the employment of the Executive at any time without notice and without cause;
provided that such termination shall be effective no later than 90 days after it
gives any notice.  Neither the Executive’s job performance nor promotions,
commendations, bonuses or any other positive treatment by the Company give rise
to or in any way serve as the basis for modification or amendment of the at-will
nature of the employment.  The period of the Executive’s employment with the
Company under this Agreement is the “Employment Period.”

 

(c)          Position and Duties.  The Executive shall serve as Chief Executive
Officer of the Company and if so elected, as Chairman of the Board of Directors
of Moelis & Company (the “Board”) with such customary responsibilities, duties
and authority as the Board may from time to time assign to the Executive. The
Executive will report directly to the Board.   The Executive shall devote his
primary business time and efforts to the business and affairs of the Company
(which may include service to the Company’s affiliates); provided it is
understood that (i) the Executive may manage the Executive’s personal
investments, (ii) the Executive may continue to serve as a member of any board
of directors or in any similar position of any business entity or any charitable
organization on or in which Executive serves as of the Effective Date which have
been previously disclosed to and approved by the Company, (iii) subject to the
prior approval of the Board (which shall not be unreasonably withheld), the
Executive may serve as a member of any additional board of directors or in any
additional similar position of any business corporation or any charitable
organization; provided in each case, and in the aggregate, that such activities
do not conflict or materially interfere with the performance of Executive’s
duties hereunder or conflict with Section 3 of this Agreement, and (iv) the
Executive may continue to act as managing member for Moelis Asset Management
LP.  The Executive agrees to observe and comply with the rules and policies of
the Company as adopted by the Company from time to time.

 

(d)         Tax Status; Withholding. The parties acknowledge and agree that all
of the compensation and benefits provided to the Executive hereunder will be in
respect of services performed by the Executive for Group LP.  For tax purposes
the Executive is treated as a partner of Group LP and therefore is self-employed
for federal, state and, if applicable, local tax purposes.  Accordingly, the
Executive is responsible for all self-employment and income taxes, and the
Company will not withhold any taxes from any payments under this Agreement for
so long as the Executive is a limited partner of Group LP or a member of its
affiliate Moelis & Company Partner Holdings LLC, unless

 

1

--------------------------------------------------------------------------------


 

the Company becomes required to withhold for taxes.  The Company shall be
entitled to rely on advice of counsel if any questions as to the amount or
requirement of withholding shall arise.  The Company will provide the Executive
with written notice of any decision to withhold under this Section 1(d).  In the
event the Company’s failure to withhold causes the Executive to pay interest or
penalties or to incur out-of-pocket costs and expenses in connection with filing
or amending a tax return, the Company will reimburse the Executive for such
interest, penalties and/or out-of-pocket costs and expenses to the extent the
Company has agreed to reimburse any other executive of the Company who is also a
limited partner of Group LP or a member of its affiliate Moelis & Company
Partner Holdings LLC for such similar interest, penalties and/or out-of-pocket
costs and expenses.

 

2.              Compensation and Related Matters.

 

(a)         Base Salary.  During the Employment Period, the Company will pay the
Executive base compensation (“Base Salary”) equal to $400,000 annually, paid in
semi-monthly installments in accordance with the customary payroll practices of
the Company, subject to adjustment, if and as determined by the Board provided
any reduction shall be applicable generally to a majority of Managing Directors
of the Company.

 

(b)         Annual Incentive Compensation.  During the Employment Period, the
Executive will be eligible for an annual discretionary performance bonus,
subject to the satisfaction of the Board with the performance of the Executive. 
The Company will pay any such annual discretionary performance bonus at the same
time or times and subject to the same conditions (such as repayment upon the
Executive’s resignation prior to specified dates) as payments to other Managing
Directors in the United States and any additional conditions imposed pursuant to
Section 2(c) below.

 

(c)          Deferred Compensation.  The Executive will be subject to any
deferred compensation plan for its executive officers adopted by the Board from
time to time.

 

(d)         Benefits.  To the extent permitted under the terms thereof, the
Executive shall be entitled to participate in employee benefit plans, programs
and arrangements of the Company, as in effect from time to time, including the
Company’s medical and dental insurance plans and 401(k) plan that apply to
similarly situated executive employees of the Company.

 

(e)          Expenses.  The Company shall reimburse the Executive for all
reasonable travel and other business expenses properly incurred in the
performance of the Executive’s duties to the Company and in accordance with the
Company’s expense reimbursement policies.

 

(f)           Vacation.  The Executive shall be entitled to paid vacation in
accordance with the Company’s vacation policies applicable to executives of the
Company.  The Executive will take vacation at his and the Company’s reasonable
and mutual convenience.

 

(g)          Aircraft.  The Company shall reimburse the Executive for the cost
of his business use of a private aircraft.

 

3.             Termination.

 

(a)         Notice of Termination by Executive.  It is reasonable and necessary
to provide a smooth transition if the Executive chooses to leave the Company. 
Consequently, the Executive agrees to provide the Company with 90 days prior
written notice of his intent to terminate his employment (the “Notice Period”);
provided that such Notice Period will not apply if the Executive terminates his
employment

 

2

--------------------------------------------------------------------------------


 

for Good Reason.  The Company may elect to place the Executive on paid leave for
all or any part of such Notice Period.

 

(b)         Effect of Notice of Termination. If on or prior to the date any
incentive compensation is paid or any equity interests vests, the Executive
gives notice of his intent to terminate his employment (or engagement as a
consultant or otherwise) in the business of the Company and/or its affiliates
(other than for Good Reason), the Executive shall not be entitled to receive any
such incentive compensation and shall forfeit any such unvested equity
interests.  If on or prior to the date any incentive compensation is paid, the
Company terminates the Executive’s employment (or engagement), the Executive
shall not be entitled to receive any such incentive compensation.

 

(c)          Class B Condition Termination by the Company.  The Company may
terminate this Agreement (i) because of a breach of the Executive’s covenant in
Section 1(c) to devote his primary business time and effort to the business and
affairs of the Company and its subsidiaries or (ii) because the Executive
suffered an Incapacity (as defined below), only after (x) the Company shall have
provided the Executive with a sufficiently detailed written notice describing
such breach or Incapacity within 60 days of the date on which the Company knows
or should have known of such breach or Incapacity and (y) the Executive shall
have at least 30 days to cure such breach or Incapacity, to the extent curable
(provided that, for the avoidance of doubt, if the Executive receives such
notice and fails to timely cure within such 30-day period, the Company shall not
be required to provide any additional notice or notice period and the Company
may terminate the Executive for such breach or Incapacity after the last day of
such 30-day period).

 

(d)         “Good Reason”. “Good Reason” means a material breach by the Company
and/or its Affiliates of a material provision of this Agreement, the Vesting
Agreements related to the Executive’s equity interests in Group LP or the
Stockholders Agreement between the Company and Moelis & Company Partner Holdings
LP; provided, however, that the Executive must provide the Company or the
Affiliate as applicable with a sufficiently detailed notice of the events deemed
to constitute “Good Reason” within 60 days of when the Executive knew or should
have known that the events deemed to constitute “Good Reason” occurred and allow
the Company and the Affiliate 30 days to cure any of the events or occurrences
described above, to the extent reasonably capable of prompt cure, before the
Executive may resign for Good Reason (the “Good Reason Notice”).  For the
avoidance of doubt, if the Executive gives the Good Reason Notice and the
Company or the Affiliate fails to timely cure within such 30-day period, the
Executive shall not be required to provide any additional notice or notice
period, and the Executive may terminate his employment with the Company and/or
its Affiliates for Good Reason after the last day of such 30-day period but
within forty-five (45) days of the end of such 30-day cure period.

 

(e)          “Incapacity”.  “Incapacity” means, with respect to the Executive,
the entry of an order of incompetence or of insanity, or permanent physical
incapacity or death.

 

4.              Restrictive Covenants.

 

(a)         Non-Compete.  Except as the Company otherwise agrees, the Executive
shall not during the Employment Period and, if the Executive terminates this
agreement other than for Good Reason for 90 days thereafter, directly or
indirectly provide services to, engage in, have any equity interest in, or
manage or operate any Competitive Enterprise (as defined below); provided,
however, that the Executive shall be permitted to acquire a passive equity
interest in such a Competitive Enterprise provided (i) the Executive notifies
the Company of any such investment in accordance with the Company’s notification
policies in effect from time to time and (ii) the interest acquired is not more
than five percent (5%) of such Competitive Enterprise’s outstanding equity
interests.

 

3

--------------------------------------------------------------------------------


 

(b)         Non-Solicit.  During the Employment Period, except for the purpose
of terminating or encouraging the resignation of underperforming or excess
limited partners, employees, independent contractors, consultants, service
providers or suppliers of the Company, and for a period of twelve months
following immediately after the termination or expiration of the Employment
Period, the Executive shall not, directly or indirectly, recruit or otherwise
solicit, encourage or induce any limited partner, employee, independent
contractor, consultant, service provider or supplier of the Company (i) to
terminate his, her or its employment or arrangement with the Company, or (ii) to
otherwise change his, her or its relationship with the Company.

 

(c)          “Competitive Enterprise”.  “Competitive Enterprise” means any
business enterprise that is engaged, or owns or controls a significant interest
in any entity that is engaged, in either case, primarily or in any substantial
manner in any place in the world in (x) investment banking or securities
activities or financial services, including, without limitation, private equity,
hedge fund or other asset or investment management businesses, or (y) any
business activities in which the Company and/or its affiliates are engaged
primarily or in any substantial manner; in each case excluding Moelis Asset
Management LP and its affiliates..

 

(d)         Non-Disparagement.  Except pursuant to Section 5(c), the Executive
agrees that, during the Employment Period and at all times thereafter, he will
not disparage in any material respect the Company, any of its products or
practices, or any of its directors, officers, agents, representatives,
stockholders or affiliates, either orally or in writing.

 

(e)          Vesting Agreements.  For avoidance of doubt, the provisions in the
Vesting Agreements related to the Executive’s equity interests in Group LP
providing for forfeiture of vested equity interests shall continue to apply. 
Those provisions are copied in Attachment 1 hereto for convenience of reference.

 

5.              Nondisclosure of Proprietary Information.

 

(a)         Except in connection with the faithful performance of the
Executive’s duties hereunder or pursuant to Section 5(c), the Executive shall,
in perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for the Executive’s
benefit or the benefit of any person, firm, corporation or other entity any
confidential or proprietary information or trade secrets or intellectual
property of, from or relating to the Company (including, without limitation,
information, documents, techniques or other know-how or materials owned,
developed or possessed by the Company, whether in tangible or intangible form,
the terms of this Agreement, any information with respect to the Company’s
operations, processes, protocols, products, inventions, business practices,
investment performance, “track record,” finances, principals, business partners,
investors, clients, personnel, strategic planning, portfolio investments and/or
companies, service providers, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, prospects, and any and all information of any nature relating
to the Company and its affiliates, including any vehicle(s) formed in connection
therewith or as a successor thereto) (collectively, “Proprietary Information”),
or deliver to any person, firm, corporation or other entity any document,
record, notebook, computer program or similar repository of or containing any
such Proprietary Information.  The foregoing matters are important, material and
confidential proprietary information and trade secrets and affect the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company).  Notwithstanding the foregoing, Proprietary Information does not
include information that (i) becomes publicly available (other than by
disclosure or other wrongful act by the Executive), (ii) is contained in a
publicly available document, (iii) was known to the Executive before the
Executive commenced employment with the Company, or (iv) is required to be
disclosed by law.  The Executive acknowledges that it is

 

4

--------------------------------------------------------------------------------


 

reasonable and necessary for the Company to take these reasonable steps to
maintain the confidentiality of its Proprietary Information.

 

(b)         Upon termination of the Executive’s employment with the Company for
any reason, the Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, computer disk drives, flash drives,
disks, or any other materials concerning the Proprietary Information in his
possession.

 

(c)          The Executive may respond to a lawful and valid subpoena or other
legal process but shall: (i) give the Company the earliest possible notice
thereof, (ii) as much in advance of the return date as possible, make available
to the Company and its counsel the documents and other information sought and
(iii) assist such counsel at Company’s expense in resisting or otherwise
responding to such process.

 

(d)         Nothing in this Agreement shall prohibit the Executive from
(i) disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 5(c) above), (ii) disclosing
information and documents to his attorney or tax adviser for the purpose of
securing legal or tax advice, (iii) disclosing the post-employment restrictions
in this Agreement in confidence to any potential new employer, or
(iv) retaining, at any time, his personal correspondence, his personal rolodex
and documents related to his own personal benefits, entitlements and
obligations.

 

6.              Inventions and Other Works.

 

During the Employment Period, the Executive may either alone or with others,
author, create, conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, or assist in the authoring,
creation, conception, development or reduction to practice of documents,
materials, designs, drawings, processes, Proprietary Information and other works
which relate to the Business or are otherwise capable of being used by the
Company or any such affiliates (“Works”).  The Executive agrees that any and all
Works and the related intellectual property and other rights in those Works
including, without limitation, inventions, patents, copyrights, mask works,
design rights, database rights, trademarks, service marks, internet
rights/domain names, trade secrets and know-how (whether registered or
unregistered and including any applications or rights to apply) subsisting
anywhere in the world in any and all media now existing or hereafter created
(collectively, “Works IP Rights”) will belong solely to and be the absolute
property of the Company. The Executive agrees that all original works of
authorship which are made by the Executive (solely or jointly with others)
within the scope of and during the period of his employment with the Company and
which are protected by copyright are “works made for hire,” as that term is
defined in the United States Copyright Act.  The Executive hereby assigns with
full title guarantee to the Company by way of present assignment all Works IP
Rights, all Intellectual Property Rights in the Works.  The Executive hereby
irrevocably and unconditionally waives any moral rights which he may have in any
Works. The Executive shall immediately disclose to the Company all Works and all
Works IP Rights, and shall immediately on request by the Company (whether during
or after the termination of his Employment Period) and at the expense of the
Company execute all instruments and do all things necessary for vesting in the
Company (or such other person as the Company may designate) all right, title and
interest to and in the Works and  Works IP Rights and as otherwise necessary for
giving to the Company the full benefit of this clause.  The Executive further
agrees that his obligation to execute or cause to be executed, when it is in his
power to do so, any such instrument or papers shall continue after the
termination of this Agreement.  Group LP shall have the rights of the Company in
this Section.

 

5

--------------------------------------------------------------------------------


 

7.              Injunctive Relief.

 

The Executive understands that that a breach of the covenants contained in
Sections 4 and 5 will cause irreparable damage to the Company and its goodwill,
the exact amount of which will be difficult or impossible to ascertain, and that
the remedies at law for any such breach will be inadequate.  Accordingly, the
Executive agrees that in the event of a breach of any of the covenants contained
in Sections 4 and 5, in addition to any other remedy which may be available at
law or in equity, the Company will be entitled to specific performance and
injunctive relief, without having to post a bond or other surety.  The Executive
agrees not to raise as a defense or objection to the request or granting of such
relief that the Executive could compensate the Company for a breach of this
Agreement by an award of money damages, and the Executive waives any
requirements for the securing or posting of any bond in connection with such
remedy.

 

8.              Assignment and Successors.

 

The Company may assign its rights and obligations under this Agreement to any
successor to all or substantially all of the business or the assets of the
Company (by merger or otherwise), and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
affiliates.  This Agreement shall be binding upon and inure to the benefit of
the Company, the Executive and their respective successors, assigns, personnel
and legal representatives, executors, administrators, heirs, distributees,
devisees, and legatees, as applicable.  The Executive may not assign, delegate
or transfer any of the Executive’s rights or obligations, other than the
Executive’s rights to payments hereunder, which may be transferred only by will
or operation of law.  Notwithstanding the foregoing, the Executive shall be
entitled, to the extent permitted under applicable law and the applicable
benefit plans, programs and arrangements described under Section 2(d), to select
and change a beneficiary or beneficiaries to receive compensation hereunder
following his death by giving written notice thereof to the Company.

 

9.              Governing Law.

 

This Agreement shall be governed, construed, interpreted and enforced in
accordance with its express terms, and otherwise in accordance with the
substantive laws of the state of Delaware, without reference to the principles
of conflicts of law or choice of law of the state of Delaware, or any other
jurisdiction, and where applicable, the laws of the United States.

 

10.       Notices.

 

Any notice, request, claim, demand, document or other communication hereunder to
either party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and (a) delivered personally to the person or to an officer of the
person to whom the same is directed, (b) sent by facsimile, overnight mail or
registered or certified mail, return receipt requested, postage prepaid, or
(c) sent by email, with electronic, written or oral confirmation of receipt, in
accordance with the following sentence.  Such communication, in the case of the
Company, shall be mailed to its principal office, and in the case of the
Executive: (i) if the Executive is then employed by the Company, shall be
emailed to the Executive at the Executive’s “@moelis.com” email address, and
(ii) if the Executive is no longer employed by the Company, shall be mailed to
the Executive’s most recent home address or emailed to the Executive’s most
recently disclosed personal email address, in either case as the Executive has
provided the Company in writing.

 

6

--------------------------------------------------------------------------------


 

11.       Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.  Signatures delivered by facsimile, email or in PDF format shall
be deemed effective for all purposes.

 

12.       Entire Agreement.

 

The terms of this Agreement are intended by the parties to be the final
expression of their agreement with respect to the employment of the Executive by
the Company and supersede all prior understandings and agreements, whether
written or oral, including the Executive’s previous Employment Agreement with
Moelis & Company Holdings LLC dated as of July 2, 2007.  The parties further
intend that this Agreement shall constitute the complete and exclusive statement
of their terms and that no extrinsic evidence whatsoever may be introduced in
any judicial, administrative, or other legal proceeding to vary the terms of
this Agreement.

 

13.       Amendments; Waivers.

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
the Company.  By an instrument in writing similarly executed, the Executive or a
duly authorized officer of the Company may waive compliance by the other party
or parties with any specifically identified provision of this Agreement that
such other party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure.  No failure to exercise and no
delay in exercising any right, remedy, or power hereunder shall preclude any
other or further exercise of any other right, remedy, or power provided herein
or by law or in equity.  Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties under this Agreement shall
survive any termination of the Executive’s employment.

 

14.       Construction.

 

This Agreement shall be deemed drafted equally by both the parties. Its language
shall be construed as a whole and according to its fair meaning.  Any
presumption or principle that the language is to be construed against any party
shall not apply.

 

15.       Arbitration.

 

(a)         Except as expressly provided in clauses (b) or (c) below, if any
claim, controversy or dispute arises in connection with this Agreement and
Executive’s employment by the Company, the Company and the Executive agree to
final and binding arbitration  administered by JAMS or any successor
organization or body thereto pursuant to its Employment Arbitration Rules &
Procedures and subject to JAMS Policy on Employment Arbitration Minimum
Standards of Procedural Fairness, with the exception that the Executive and the
Company agree that no depositions will be taken, except if ordered by the
arbitrator due to extraordinary circumstances.  The arbitration hearing will
take place at the JAMS hearing site located nearest to the Company’s office at
which the Executive is providing services or was providing services as of the
date his employment or other relationship terminated.  Any such arbitration
shall be before one arbitrator, who shall be a former judge, selected in
accordance with the rules described above.

 

7

--------------------------------------------------------------------------------


 

This agreement to arbitrate disputes includes, but is not limited to, any claims
of discrimination and/or harassment under Title VII of the Civil Rights Act of
1964, the Age Discrimination in Employment Act of 1967, the Americans with
Disabilities Act of 1990, claims for breach of contract or the implied covenant
of good faith and fair dealing, tortious conduct (whether intentional or
negligent), including claims of misappropriation, fraud, conversion,
interference with economic advantage or contract, breach of fiduciary duty,
misrepresentation, or any other federal, state or local law relating to
discrimination in employment, any claims relating to wage and hour claims and
any other statutory or common law claims.  In the course of any arbitration, the
employee and the Company agree:  (1) to request that a written award be issued
by the arbitrator(s); (2) that each side is entitled to receive any and all
relief they would be entitled to receive in a court proceeding; and (3) that the
Executive will not be required to pay any fees in the arbitration that are
greater than the fees the Executive would be required to pay in a court
proceeding.  Any arbitral award may be entered as a judgment or order in any
court of competent jurisdiction.

 

(b)         The Executive and the Company knowingly and voluntarily agree to
waive any rights that might otherwise exist to request a jury trial or other
court proceeding, except that the Executive and the Company agree that each has
the right to seek injunctive or other equitable relief from a court with respect
to the enforcement of any obligations the Executive may have regarding any
notice period the Company is entitled to, trade secrets, confidential
information, non-solicitation of employees, consultants or independent
contractors, non-solicitation of clients or customers, non-competition,
inventions, work product or other intellectual property and non-disparagement
(whether such obligations arise pursuant to this Agreement, any employee
handbook, any confidentiality and/or restrictive covenant agreement, the common
law or otherwise).

 

(c)          Any claims filed by the parties in arbitration must be brought in
the parties’ individual capacity and not as a plaintiff or class member in any
purported class, collective or representative proceeding.  In the event that the
preceding sentence is ruled to be unenforceable, any such purported class,
collective or representative proceeding must be heard in court and not in
arbitration.

 

(d)         Each provision of this arbitration agreement is intended to be
severable, and the invalidity or unenforceability of any portion or provision of
this agreement shall not affect the validity, enforceability or legality of the
remainder hereof.  In the event any provision of this arbitration policy is
determined by any court of competent jurisdiction or arbitrator(s) to be
illegal, invalid or unenforceable as written, such provision shall be
interpreted so as to be legal, valid and enforceable to the fullest extent
possible under applicable law.  In the event any provision of this arbitration
policy is determined by a court of competent jurisdiction or arbitrator(s) to be
void, the remaining provisions of this arbitration policy shall nevertheless be
binding upon the parties with the same effect as though the void provision
thereof had been severed and deleted.

 

16.       Enforcement.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

8

--------------------------------------------------------------------------------


 

17.       Executive Acknowledgement.

 

The Executive acknowledges that he has read and understands this Agreement, is
fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on his own
judgment.  The Executive further acknowledges that, immediately prior to
entering into this Agreement, the Executive is not bound by any noncompetition,
nondisclosure, confidentiality, employment or other agreements (collectively,
“Other Agreements”) which would prevent or restrict the performance of the
Executive’s duties hereunder, that by entering into this Agreement the Executive
will not be in breach of any Other Agreements or cause the Company to incur any
liability with respect to any Other Agreements, and that the Executive shall
indemnify and hold harmless the Company with respect to any liability arising
from the breach of any Other Agreements.  The Executive further acknowledges
that the Executive will be bound by the terms and conditions contained in the
Company’s employee handbook, as it may be amended from time to time and will,
upon request of the General Partner, sign a copy thereof from time to time.

 

18.       Section 409A.

 

It is the intent of the parties that the payments and benefits under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance issued thereunder (“Section 409A”)
(except to the extent exempt as short term deferrals or otherwise) and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  In the event that following the
Effective Date the Company reasonably determines that any compensation or
benefits payable under this Agreement may be subject to Section 409A, the
Company and Executive shall work together to adopt such amendments to this
Agreement or adopt other policies or procedures (including amendments, policies
and procedures with retroactive effect), or take any other commercially
reasonable actions necessary or appropriate to exempt the compensation and
benefits payable under this Agreement from Section 409A and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement.  Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Agreement or any other arrangement between the Executive and the Company or
its affiliates during the six-month period immediately following the Executive’s
separation from service shall instead be paid on the first business day after
the date that is six months following the Executive’s separation from service
(or, if earlier, the Executive’s date of death).  To the extent required to
avoid an accelerated or additional tax under Section 409A, amounts reimbursable
to the Executive under this Agreement shall be paid to the Executive on or
before the last day of the year following the year in which the expense was
incurred, and the amount of expenses eligible for reimbursement (and in kind
benefits provided to the Executive) during one year may not affect amounts
reimbursable or provided in any subsequent year. The Company makes no
representation that any or all of the payments and benefits described in this
Agreement will be exempt from or comply with Section 409A and, except to the
extent provided in this Section 19, makes no undertaking to preclude
Section 409A from applying to any such payment.  The Executive shall be solely
responsible for the payment of any taxes and penalties incurred under 409A or
any other provision of the Code.

 

 [Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

 

COMPANY

 

 

 

 

Moelis & Company

 

 

 

 

 

 

 

By:

/s/ Elizabeth Crain

 

Name:

Elizabeth Crain

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

Moelis & Company Group LP

 

 

 

 

 

 

 

By:

/s/ Elizabeth Crain

 

Name:

Elizabeth Crain

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Kenneth Moelis

 

Kenneth Moelis

 

10

--------------------------------------------------------------------------------


 

Attachment 1

Vested Equity Forfeiture Provision

(Copied from Vesting Agreement)

 

Vested Equity Forfeiture Provision

 

(C)          Unless otherwise determined by the Managing Member (in its sole
discretion), upon the voluntary termination of the Executive’s employment or
other engagement (as a consultant or otherwise) in the business of the Company,
Holdings and/or their Affiliates other than for Good Reason, the Trust’s Vested
Percentage for any Units shall be reduced to 0%, regardless of when such
termination occurs, if, within 12 months following the receipt by the Company or
Holdings of the Executive’s written notice of termination pursuant to
Section 1(c) of the Employment Agreement (with the date of such receipt (and/or
any other receipt by the Company or Holdings of written notice of intent to
terminate the Executive’s employment with Holdings in accordance with the
Employment Agreement) referred to herein as the “Trigger Date”), the Executive
provides any services for or in connection with any Competitive Enterprise,
including, without limitation, engaging directly or indirectly, or managing or
supervising personnel engaged in, any activity: (A) that is similar or
substantially related to any activity in which the Executive engaged, in whole
or in part, at the Company, Holdings and/or any Affiliates of either of the
foregoing (collectively, the “Moelis Entities”); (B) for which the Executive had
direct or indirect managerial or supervisory responsibility at the Company or
any other Moelis Entity; or (C) that calls for the application of the same or
similar specialized knowledge or skills as those acquired or exercised by the
Executive in his activities with the Company and/or any other Moelis Entity.

 

Related Definitions

 

(d)           “Competitive Enterprise” means any business enterprise that, or
owns or controls a significant interest in any entity that, in either case, is
engaged primarily or in any substantial manner in any place in the world in
investment banking activities, private equity investing, merchant banking, or
any other business activities in which the Company, Holdings and/or their
Affiliates are engaged primarily or in any substantial manner.

 

11

--------------------------------------------------------------------------------